DALLAS, Circuit Judge.
William Crawford’s will contains a disposition in these words:
“I will and devise to my .son Matthew and to his children my old farm, adjoining Marie Kelso’s and others’, provided, however, at the end of one year after my decease, or when called upon for it, he shall pay to his mother the sum of three hundred dolíais, in addition to the sum as above bequeathed to her; and he shall pay. also, to my son Oliver’s child, when it shall become of age, the sum of two hundred dollars; but, if the said child shall die before it shall become of age, I will that he be altogether exonerated from the payment of the said two hundred dollars.”
The court below, construing this clause with due reference to the entire will, held that, by virtue thereof, Matthew Crawford took a life estate, and that his children living at the testator’s death took an estate in remainder, which opened to let in after-born children. The sole quesiion before this court is as to the correctness of this interp;etation, and upon that question we have no doubt whatever. The learned judge was right iñ accepting the decisions of the Pennsylvania supreme court as controlling. They are sufficiently referred to in his opinion, his understanding of them accords with our own, and his application of them to the matter in hand is en finely satisfactory. Therefore, the judgment is affirmed.